 

Exhibit 10.3

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into to be effective as of September 30, 2010, by and between THE FUND
IX, FUND X, FUND XI AND REIT JOINT VENTURE, a Georgia joint venture (“Seller”),
and MORIAH REAL ESTATE COMPANY, LLC, a Texas limited liability company
(“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement, dated effective September 24, 2010, with respect to certain real
property located at 14400 Hertz Quail Springs Parkway, City of Oklahoma,
Oklahoma County, Oklahoma, as more particularly described therein (as amended
herein, the “Contract”); and

WHEREAS, Seller and Purchaser desire to amend certain terms of the Contract,
subject to the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:

1.        Defined Terms. All capitalized terms used but not otherwise defined in
this Amendment have the same meanings as in the Contract.

2.        Revised Tenant Estoppel Certificate. From and after the date of this
Amendment, the exhibit attached to the Contract, marked Exhibit “H”, shall be
deleted in its entirety, and the exhibit attached to this Amendment, marked
Revised Exhibit “H”, shall be attached to the Contract as Exhibit “H” thereto.
Notwithstanding anything in Section 6.1(d) of the Contract to the contrary, if
Seller delivers to Purchaser the Tenant Estoppel Certificate in the form
attached hereto except that the Tenant has modified or deleted either or both of
paragraph 15 and 16 thereof, then Seller shall be deemed to have satisfied the
condition contained in Section 6.1(d)(i) of the Contract notwithstanding the
modification or deletion of those provisions. However, in the event that the
Tenant modifies or deletes paragraph 15 of the Tenant Estoppel Certificate, the
following shall apply:

(a)        Seller may, but shall have no obligation to, obtain an estoppel
letter from the Tenant indicating that the Tenant has subsequently determined
that the original Tenant Estoppel Certificate was incorrect, and that the
statement in paragraph 15 of the original Tenant Estoppel Certificate in the
form delivered to Tenant was correct.

(b)        In the event Seller is unable to obtain the estoppel letter in
Section 2(a) above prior to Closing, Purchaser shall receive a credit against
the Purchase Price in an amount equal to  1/2 of the replacement cost of the
flooring described in paragraph 15 of the Tenant Estoppel Certificate. The term
“replacement cost of the flooring” shall be the estimated cost of replacement of
the flooring as of Closing, prepared by a third party contractor mutually
acceptable to Seller and Purchaser.

3.        Ratification. Purchaser and Seller acknowledge and agree that, except
as amended herein, the Contract is in full force and effect and is hereby
ratified and confirmed.

4.        Counterparts. This Amendment may be executed in as many counterparts
as may be required and all counterparts shall collectively constitute a single
instrument. An executed copy of this Amendment delivered by facsimile or e-mail
shall have the effect of an original executed instrument.

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT – Solo Page



--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the date set forth above.

SELLER:

THE FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE, a Georgia joint venture

 

  By: WELLS REAL ESTATE FUND IX, L.P., a Georgia limited partnership

 

  By: Wells Partners, L.P., a Georgia limited partnership, its general partner

 

  By: Wells Capital, Inc., a Georgia corporation, its general partner

By:  /s/ Douglas P. Williams

Name:  Douglas P. Williams

Title:  Senior Vice President

 

  By: /s/ Douglas P. Williams

Leo F. Wells, III, general partner, by and through Douglas P. Williams
as attorney in fact

 

  By: WELLS REAL ESTATE FUND X, L.P., a Georgia limited partnership

 

  By: Wells Partners, L.P., a Georgia limited partnership, its general partner

 

  By: Wells Capital, Inc., a Georgia corporation, its general partner

By:  /s/ Douglas P. Williams

Name:  Douglas P. Williams

Title:  Senior Vice President

 

  By: /s/ Douglas P. Williams

Leo F. Wells, III, general partner, by and through Douglas P. Williams
as attorney in fact

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

Seller’s Signature Page 1 of 2



--------------------------------------------------------------------------------

 

  By: WELLS REAL ESTATE FUND XI, L.P., a Georgia limited partnership

 

  By: Wells Partners, L.P., a Georgia limited partnership, its general partner

 

  By: Wells Capital, Inc., a Georgia Corporation, its general partner

By:  /s/ Douglas P. Williams

Name:  Douglas P. Williams

Title:  Senior Vice President

 

  By: /s/ Douglas P. Williams

Leo F. Wells, III, general partner, by and through Douglas P. Williams
as attorney in fact

 

  By: PIEDMONT OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

  By: Piedmont Office Realty Trust, Inc., a Maryland corporation, its general
partner

By:  /s/ Robert E. Bowers

Name:  Robert E. Bowers

Title:  Executive Vice President

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

Seller’s Signature Page 2 of 2



--------------------------------------------------------------------------------

PURCHASER:

MORIAH REAL ESTATE COMPANY, LLC, a Texas limited liability company

 

By:      

Name: Alfred C. Branch

Title: President

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

Purchaser’s Signature Page



--------------------------------------------------------------------------------

 

Revised Exhibit “H”

TENANT ESTOPPEL CERTIFICATE

September       , 2010

Moriah Real Estate Company, LLC

303 West Wall Street, Suite 1500

Midland, Texas 79704

Attention: Mr. Tod A. Brown, Senior Vice President

Re:      Lease at 14400 Hertz Quail Springs Parkway, Oklahoma City, Oklahoma
(the “Property”)

Ladies and Gentlemen:

The undersigned certifies to Moriah Real Estate Company, LLC, a Texas limited
liability company (together with its successors, assigns and lenders, “Moriah”)
and agrees with Moriah, as a potential purchaser of the referenced property and
its mortgage lender with respect to the Property, that all of the following are
true and correct as of the date of this estoppel certificate:

1.          The undersigned is the tenant (“Tenant”) under a lease dated May 30,
1997 (the “Lease”) naming The Fund IX, Fund X, Fund XI and REIT Joint Venture as
landlord (together with any predecessors, successors and/or assigns, the
“Landlord”) for suite no. 100 (the “Leased Premises”), located at the Property.

2.          The Lease is in full force and effect. The Lease has not been
amended, modified or supplemented except as reflected in paragraph 12 below.
There are no agreements or understandings, whether written or oral, between
Tenant and Landlord with respect to the Lease, the Leased Premises or the
Property except as reflected in paragraph 12 below.

3.          Tenant has accepted possession of and occupies the entire Leased
Premises under the Lease. The term of the Lease expires on January 31, 2015.

4.          The monthly fixed, minimum or basic rent under the Lease is
$63,142.88 and has been paid through the month of September       , 2010. All
additional rent, percentage rent, Tenant’s proportionate share of real estate
taxes and insurance, common area maintenance charges, contributions to any
merchant’s association or promotional fund and all other sums or charges due and
payable under the Lease by Tenant have been paid in full. No rents or other
charges have been paid for more than one (1) month in advance of the due date
thereof.

5.          The amount of the security deposit held by the Landlord under the
Lease is $0.00.

6.          To the best of Tenant’s knowledge, both Tenant and Landlord have
performed all of their respective obligations under the Lease and Tenant has no
knowledge of any event which with the giving of notice, the passage of time, or
both, would constitute a default by Landlord under the Lease.

7.          Tenant has no unresolved claims against Landlord and claims no
offset or defense to enforcement of any of the terms of the Lease.

8.          All improvements required to be completed by Landlord have been
completed and there are no sums due to Tenant from Landlord.

9.          Tenant has not assigned the Lease and has not subleased the Leased
Premises or any part thereof.

10.        Tenant has no right or option pursuant to the Lease or otherwise to
purchase all or any part of

 

Revised Exhibit “H” – Page 1



--------------------------------------------------------------------------------

the Leased Premises or the Property. Tenant does not have any right or option
for additional space in the Property.

11.        No voluntary actions or, to Tenant’s best knowledge, involuntary
actions are pending against Tenant under the bankruptcy laws of the United
States or any state thereof.

12.        Attached hereto as Exhibit A is a true copy of the Lease and all
amendments, modifications and supplements thereto, including the following:

 

  a.

Commencement Date Agreement dated January 5, 1998;

 

  b.

First Amendment to Net Lease Agreement dated March 30, 1998;

 

  c.

Letter Agreement dated September 25, 1998;

 

  d.

Assignment of Tenant’s Interest in Lease dated effective as of September 30,
2000;

 

  e.

Second Amendment to Net Lease Agreement dated December 17, 2007;

 

  f.

Third Amendment to Net Lease Agreement dated August 24, 2009 (the “Third
Amendment”); and

 

  g.

Letter Agreement (Optional Termination Payment Calculation) dated December 10,
2009.

13.        Tenant has not received notice of any assignment, hypothecation,
mortgage or pledge of Landlord’s interest in the Lease or the rents or other
amounts payable thereunder.

14.        Tenant utilized $405,044.64 of the Construction Allowance (as defined
in the Third Amendment), so the amount of the Termination Payment (as defined in
the Third Amendment) is $284,835.15.

15.        The raised computer floor, which constitutes the grade level finished
floor in two main conference rooms in the Leased Premises and the adjacent
server room off of the main conference room in the Leased Premises, is part of
the Leased Premises and will be the property of Landlord upon the expiration or
earlier termination of the Lease.

16.        The Caterpillar generator located on the exterior of the Building (as
defined in the Lease) and affixed to a concrete support pad and containment tank
is part of the Leased Premises and will be the property of Landlord upon the
expiration or earlier termination of the Lease.

17.        The undersigned individual hereby certifies that he or she is duly
authorized to sign, acknowledge and deliver this letter on behalf of Tenant.

Tenant acknowledges that the Moriah above will rely on this letter in purchasing
the Property and/or in making one or more loans secured by the Property. The
information contained in this letter shall be for the benefit of and can be
relied upon without limitation by Landlord and any such purchaser and/or any
mortgage lender.

Notwithstanding any other provision of this certificate to the contrary, nothing
herein shall be construed as a waiver of (i) any right which Tenant may have to
audit any payments made under the Lease, (ii) any right to claim that any such
payments were not properly charged or calculated in accordance with the Lease,
or (iii) any right to recover from the applicable present, former or future
landlord (including Landlord) any such payments made to such landlord which were
in excess of the amount properly due under the Lease.

 

Revised Exhibit “H” – Page 2



--------------------------------------------------------------------------------

 

Very truly yours,

Avaya Inc., a Delaware corporation

By:      

Name: Courtney Mezinis

Title: Director-AGRE

 

Revised Exhibit “H” – Page 3



--------------------------------------------------------------------------------

 

EXHIBIT “A”

Copy of Lease and Amendments

 

Revised Exhibit “H” – Page 4